Citation Nr: 0114359	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-23 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinea 
manum with involvement of the groin and body.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1956 to 
October 1958.

The current appeal arose from an October 2000 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied reopening the 
previously denied claim for service connection for tinea 
manum with involvement of the groin and body.

In March 2001 the veteran provided oral testimony at a video 
conference hearing before the undersigned Member of the Board 
of Veterans' Appeals (Board), a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board for appellate 
review.  Subsequent to receipt of the veteran's case, the 
Board received additional evidence from the veteran in 
support of his appeal; namely, a note from Dr. EKV, III, 
informing that the veteran was a patient of Dr. EKV, Jr. who 
had died in 1999.  Moreover he informed that medical records 
from the office of the deceased doctor were no longer 
available.  Other information was received, however, it is 
unrelated to the subject claim.  Any pertinent evidence 
submitted by the appellant which is accepted by the Board 
must be referred to the RO for review and preparation of a 
supplemental statement of the case, unless the appellant 
waives this procedural right.  38 C.F.R. § 20.1304(c) (2000).  

In this case, the veteran has not waived initial review of 
this additional evidence by the RO.  However, this additional 
evidence merely reiterates the veteran's testimony that the 
private doctor who treated him is deceased and confirms that 
the veteran's medical records from the deceased doctor are 
unavailable.  Accordingly, there has been no pertinent 
evidence received requiring remand pursuant to 38 C.F.R. § 
20.1304(c) (2000). 

FINDINGS OF FACT

1.  In August 1999 the RO declined to reopen the veteran's 
claim of entitlement to service connection for tinea manum 
with involvement of the groin and body.

2.  The evidence submitted since the final August 1999 rating 
decision bears directly and substantially upon the issue at 
hand, provides a more complete picture of the circumstances 
surrounding the origin of the veteran's skin disorder, and by 
itself or in connection with the evidence previously of 
record, is significant and must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the August 1999 determination wherein 
the RO denied reopening the claim of entitlement to service 
connection for tinea manum with involvement of the groin and 
body is new and material, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence, which was of record prior to the August 1999 
rating decision wherein the RO declined to reopen the claim 
of entitlement to service connection for tinea manum with 
involvement of the groin and body is reported in pertinent 
part below.

Service medical records show that the veteran's skin was 
normal at the time of his pre-induction examination.  
However, he was treated intermittently from April 1957 
through April 1958 for skin disorders of the hands, arms, 
legs and other parts of the body.  

In October 1957 he was diagnosed with a chronic rash.  In 
January 1958 he was diagnosed with acute balanitis.  In 
February 1958 he was diagnosed with chronic neurodermatitis 
and probable mycotic infection complicated by 
neurodermatitis.  His discharge examination indicated no 
abnormalities of the skin.

In July 1969 the veteran filed a claim of entitlement to 
service connection for a fungus condition.  He reported that 
he was treated for fungus in 1966.  VA outpatient treatment 
records in July 1969 showed treatment for a skin disorder of 
the hands, thighs, crotch and back, and in August 1971 he was 
treated for tinea versicolor of the shoulder and trunk.

In March 1980 the veteran was treated at the VA dermatology 
clinic for a chronic rash of the trunk, generally, and hands.  
He was diagnosed with tinea versicolor.

In May 1983 the Board denied the veteran's appeal for 
entitlement to service connection for a chronic skin 
disorder.  In November 1993, August 1997 and June 1999, the 
veteran requested that his claim for a skin disorder be 
reopened.  He asserted that he had contracted a skin rash on 
his hand, between his legs and on his back while on active 
military duty.

VA outpatient treatment records in February 1999 indicate the 
veteran was diagnosed with tinea cruris.

Evidence submitted subsequent to the August 1999 rating 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for tinea manum with 
involvement of the groin and body is reported in pertinent 
part below.

In September 2000 the veteran requested that his claim for 
service connection for a skin disorder be reopened.  He 
submitted lay statements, received by the RO in September 
2000, from four persons who played team sports with him in 
high school.  In pertinent part, they stated that they did 
not observe the veteran with any type of skin condition 
during high school.

In October 2000 the RO denied the veteran's claim for service 
connection for tinea manum with involvement of the groin and 
body.  The veteran filed a notice of disagreement and 
perfected an appeal to the Board on this issue.  In his 
substantive appeal he stated that he was treated for a skin 
disorder up to the time of his discharge from the military.  
He contended that he is currently being treated for the same 
skin problems.

At his video conference hearing in March 2001 the veteran 
testified that he did not have a skin disorder before he went 
on active duty.  He stated that he was treated approximately 
three or four times for a skin condition while in service.  
Hearing Transcript (Tr.) p. 4.  He reported that after 
discharge he was treated for a skin disorder that involved 
his groin, under the arms, hands, back and chest.  He further 
reported that he was prescribed medication.  Tr., pp. 6-7.  
He stated that his skin problems had been pretty much the 
same since service with outbreaks twice a month.  He further 
stated that if he did not use the ointment that was 
prescribed, his skin condition would worsen.  Tr., p. 9.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  


A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000); Hickson v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).



New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order to establish service connection for a claimed 
disability, there must be evidence that a disease or injury 
resulting in current disability was incurred in active 
military service, or if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1992 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).



This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  


Analysis

The veteran seeks to reopen his claim of service connection 
for tinea manum with involvement of the groin and body, which 
the RO denied in August 1999.  As noted earlier, when a claim 
is finally denied by the RO, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 
3.104 (2000).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and not merely cumulative of other evidence in the 
record.  See Smith v. West 12 Vet. App. 312, 314 (1999).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In this instance, the Board finds that the veteran has 
submitted evidence that was not in the record at the time of 
the unappealed rating decision of August 1999.  The evidence 
consists of lay statements from his high school friends and 
his testimony at his video conference hearing in March 2001.  
The veteran's high school friends indicated that they 
observed that he did not have a skin disorder during high 
school or when he entered the military.  Furthermore, the 
veteran testified that his current skin problems are about 
the same as the skin problems he had while serving on active 
duty.  The Board finds that the evidence submitted since the 
August 1999 unappealed rating decision in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Based on the foregoing, the evidence submitted by the 
veteran since the August 1999 rating decision is new.

Moreover, the evidence submitted since the August 1999 rating 
decision is material because it provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's claimed skin disorder.  See Hodges, supra.  The 
veteran indicated that his current symptomatology is the same 
as that which he experienced in-service.  While in-service, 
he was diagnosed with a chronic rash in October 1957, chronic 
neurodermatitis and probable mycotic infection complicated by 
neurodermatitis in February 1958.  


Post-service VA treatment reports show a chronic skin 
disorder in 1971 and 1980.  VA medical records in February 
1999 show the veteran currently has a skin disorder.  Thus, 
the veteran's testimony bears directly and substantially upon 
the specific issue being considered in this case.  The 
observations of the veteran's friends are to the combined 
effect that there were ostensibly no skin problems prior to 
service.  

The Board notes that this evidence provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's skin disorder, see Hodge, supra at 1363, and is 
therefore material to the issue at hand.  

As this evidence bears directly and substantially upon the 
specific issue being considered in this case, it is 
significant, and must be considered to fairly decide the 
merits of the claim.  Based upon the foregoing, the Board 
finds that new and material evidence has been received since 
the August 1999 unappealed rating decision, and the veteran's 
claim for entitlement to service connection for tinea manum 
with involvement of the groin and body is reopened.

Upon reopening the veteran's claim, the Board finds that 
further development is necessary to assist with his claim 
because the possibility exists that such assistance will aid 
in the establishment of entitlement.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a) 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Accordingly, the Board defers further consideration of the 
matter pending the completion of additional development that 
will be discussed below in the remand portion of this 
decision.  The Board believes that the claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist and comply with 
applicable regulatory criteria.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for tinea 
manum with involvement of the groin and body, the appeal is 
granted in this regard.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000).  



Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. February 22, 2001).  

Because of the change in the law brought about by the VCAA of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In this particular case, 
because the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); Bernard v. Brown. 4 Vet. 
App. 384 (1993).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  The Secretary may decide 
a claim without providing assistance under this subsection 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  See VCAA of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).


The Board finds that a contemporaneous examination of the 
veteran by a dermatologist is necessary in this instance to 
determine if a relationship exists between the veteran's in-
service skin disorder and his current claimed skin disorder.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Board is the opinion that this claim requires additional 
development in view of the current state of the record in 
order to meet the duty to assist and comply with applicable 
regulatory criteria.  See 38 C.F.R. § 3.304(f) (2000); VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) 
(to be codified at 38 U.S.C.A. § 5103A).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should ask the veteran to identify 
the names, addresses, and approximate 
dates of treatment by all health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of any 
skin disorders.  

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.



All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for a VA 
special dermatologic examination of the 
veteran by an appropriate specialist to 
assess the nature, extent of severity, 
and etiology of any skin disorders found 
present no matter how diagnosed.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  





The examiner is specifically asked to 
render an opinion as to whether any skin 
disorder(s) found on examination are at 
least as likely as not to be related to 
skin disorders reported and diagnosed 
during the veteran's period of service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 are fully complied 
with and satisfied.  


5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for tinea manum with 
involvement of the groin and body on a de 
novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled 
VA examination(s) may adversely affect the outcome of his 
claim for service connection.  38 C.F.R. § 3.655 (2000). 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

